Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
LOUISIANA PUBLIC FACILITIES AUTHORITY


AND


IMTT-FINCO, LLC
____________________________________


LOAN AGREEMENT
____________________________________


Dated as of August 1, 2010




The interest of the LOUISIANA PUBLIC FACILITIES AUTHORITY (the “Issuer”) in this
Loan Agreement has been assigned (except for “Reserved Rights” defined in this
Loan Agreement) pursuant to the Indenture of Trust dated as of the date hereof
from the Issuer to U.S. BANK NATIONAL ASSOCIATION, as trustee (the “Trustee”),
and is subject to the security interest of the Trustee thereunder.
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT


TABLE OF CONTENTS


(This Table of Contents is not a part of the Loan Agreement and is only for
convenience of reference.)
 
ARTICLE I DEFINITIONS
2
   
Section 1.01
Definitions.
2
Section 1.02
Uses of Phrases.
3
     
ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES
4
   
Section 2.01
Representations, Covenants and Warranties of the Issuer.
4
Section 2.02
Representations, Covenants and Warranties of the Company.
4
Section 2.03
Tax-Exempt Status of the Bonds.
5
Section 2.04
Notice of Determination of Taxability.
5
Section 2.05
State Bond Commission Reporting Requirements.
6
     
ARTICLE III ACQUISITION AND CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS
7
   
Section 3.01
Agreement to Acquire, Construct, Improve and Equip the Project.
7
Section 3.02
Agreement to Issue the Bonds; Application of Bond Proceeds.
7
Section 3.03
Disbursements from the Project Fund.
7
Section 3.04
Furnishing Documents to the Trustee.
7
Section 3.05
Establishment of Completion Date.
7
Section 3.06
Company Required to Pay in Event Project Fund Insufficient.
8
Section 3.07
Special Arbitrage Certifications.
9
     
ARTICLE IV LOAN PROVISIONS; SUBSTITUTE CREDIT FACILITY
10
   
Section 4.01
Loan of Proceeds.
10
Section 4.02
Amounts Payable.
10
Section 4.03
Obligations of Company Unconditional.
12
Section 4.04
Substitute Credit Facility.
12
Section 4.05
Substitute Confirming Letter of Credit.
13
     
ARTICLE V PREPAYMENT AND REDEMPTION
14    
Section 5.01
Prepayment and Redemption.
14
     
ARTICLE VI SPECIAL COVENANTS
15    
Section 6.01
No Warranty of Condition or Suitability by Issuer.
15
Section 6.02
Access to the Project.
15
Section 6.03
Further Assurances and Corrective Instruments.
15
Section 6.04
Issuer and Company Representatives.
15
Section 6.05
Financing Statements.
15
Section 6.06
Covenant to Provide Ongoing Disclosure.
16
Section 6.07
Notice of Control.
16
Section 6.08
Acknowledgement and Covenant Regarding Commercial Paper or Long Term Period.
16
Section 6.09
Environmental Matters.
16

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VII ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; REDEMPTION
17    
Section 7.01
Assignment, Selling and Leasing.
17
Section 7.02
Release and Indemnification Covenants.
17
Section 7.03
Issuer to Grant Security Interest to Trustee.
18
Section 7.04
Indemnification of Trustee.
18
     
ARTICLE VIII DEFAULTS AND REMEDIES
19    
Section 8.01
Defaults Defined.
19
Section 8.02
Remedies on Default.
20
Section 8.03
No Remedy Exclusive.
20
Section 8.04
Agreement to Pay Attorneys’ Fees and Expenses.
21
Section 8.05
No Additional Waiver Implied by One Waiver.
21
     
ARTICLE IX MISCELLANEOUS
22    
Section 9.01
Term of Agreement.
22
Section 9.02
Notices.
22
Section 9.03
Binding Effect.
23
Section 9.04
Severability.
23
Section 9.05
Amounts Remaining in Funds.
23
Section 9.06
Amendments, Changes and Modifications.
24
Section 9.07
Execution in Counterparts.
24
Section 9.08
Applicable Law.
24
Section 9.09
Captions.
24

 
EXHIBIT A - Project Description
EXHIBIT B - Form of Requisition
EXHIBIT C - Certificate of Completion
 
ii

--------------------------------------------------------------------------------

 
LOAN AGREEMENT




THIS LOAN AGREEMENT, dated as of August 1, 2010, between the LOUISIANA PUBLIC
FACILITIES AUTHORITY, a public trust and public corporation of the State of
Louisiana created and existing under the Constitution and Laws of the State of
Louisiana (the “Issuer”) and IMTT-Finco, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Company”);


W I T N E S S E T H:


That the parties hereto, intending to be legally bound hereby, and for and in
consideration of the premises and the mutual covenants hereinafter contained, do
hereby covenant, agree and bind themselves as follows: provided, that any
obligation of the Issuer created by or arising out of this Agreement shall never
constitute a debt or a pledge of the faith and credit or the taxing power of the
Issuer or any political subdivision or taxing district of the State of Louisiana
but shall be payable solely out of the Trust Estate (as defined in the
Indenture), anything herein contained to the contrary by implication or
otherwise notwithstanding:
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
 
DEFINITIONS
 
Section 1.01     Definitions.
 
All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the hereinafter defined Indenture.  In addition, the
following words and phrases shall have the following meanings:


“Confirming Bank” means the Federal Home Loan Bank of Atlanta, a corporation
organized under the laws of the United States of America, and (ii) the provider
of any Substitute Confirming Letter of Credit.


“Confirming Letter of Credit” means (i) that letter of credit dated August 26,
2010, issued by the Confirming Bank to the Trustee relating to the Bonds, and
(ii) any Substitute Confirming Letter of Credit provided by the Company in
accordance with Section 4.05 of the Agreement.
 
 “Cost” with respect to the Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act.


“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.


“Indenture” means the Indenture of Trust dated as of this date between the
Issuer and the Trustee, pursuant to which the Bonds are authorized to be issued,
and any amendments and supplements thereto.


“Issuance Costs” means all costs that are treated as costs of issuing or
carrying the Bonds under existing Treasury Department regulations and rulings,
including, but not limited to, (a) underwriter’s spread (whether realized
directly or derived through purchase of the Bonds at a discount below the price
at which they are expected to be sold to the public); (b) counsel fees
(including bond counsel, underwriter’s counsel, Issuer’s counsel and Company
counsel, as well as any other specialized counsel fees incurred in connection
with the issuance of the Bonds); (c) financial advisory fees incurred in
connection with the issuance of the Bonds; (d) rating agency fees; (e) Trustee
fees incurred in connection with the issuance of the Bonds; (f) paying agent and
certifying and authenticating agent fees related to issuance of the Bonds;
(g) accountant fees related to the issuance of the Bonds; (h) printing costs of
the Bonds and of the preliminary and final offering materials; (i) publication
costs associated with the financing proceedings; and (j) costs of engineering
and feasibility studies necessary to the issuance of the Bonds; provided, that
bond insurance premiums and certain credit enhancement fees, to the extent
treated as interest expense under applicable regulations, shall not be treated
as “Issuance Costs.”


“Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.


“Project” means the facilities described in Exhibit “A” hereto.


 
2

--------------------------------------------------------------------------------

 
“Qualified Project Costs” means Costs and expenses of the Project which
constitute land costs or costs for property of a character subject to the
allowance for depreciation excluding specifically working capital and inventory
costs, provided, however, that (i) costs or expenses paid (a) prior to the date
of Hurricane Katrina, or (b) on or after December 31, 2009, and more than sixty
(60) days prior to the adoption by the Issuer of its resolution on May 11, 2010,
declaring its intent to reimburse Project expenditures with Bond proceeds, shall
not be deemed to be Qualified Project Costs; (ii) Issuance Costs shall not be
deemed to be Qualified Project Costs; (iii) interest during the Construction
Period shall be allocated between Qualified Project Costs and other Costs and
expenses to be paid from the proceeds of the Bonds; (iv) interest following the
Construction Period shall not constitute a Qualified Project Cost; (v) letter of
credit fees and municipal bond insurance premiums which represent a transfer of
credit risk shall be allocated between Qualified Project Costs and other costs
and expenses to be paid from the proceeds of the Bonds; and (vi) letter of
credit fees and municipal bond insurance premiums which do not represent a
transfer of credit risk shall not constitute Qualified Project Costs.


“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit “B” and satisfactorily completed as contemplated by said form.


“Reserved Rights” means amounts payable to the Issuer under Sections 4.02(b),
6.09, 7.02 and 8.04 hereof.


“State” means the State of Louisiana.


“Substitute Confirming Letter of Credit” means a letter of credit, line of
credit, insurance policy or other credit facility securing the payment of the
principal and Purchase Price of, redemption premium (if any) and interest on the
Bonds, delivered to the Trustee in accordance with Section 4.05 hereof.


“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.


Section 1.02     Uses of Phrases.
 
Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.  Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number, and the
word “person” shall include corporations and associations, including public
bodies, as well as persons.  Any percentage of Bonds, specified herein for any
purpose, is to be figured on the unpaid principal amount thereof then
Outstanding.  All references herein to specific Sections of the Code refer to
such Sections of the Code and all successor or replacement provisions thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS AND WARRANTIES
 
Section 2.01     Representations, Covenants and Warranties of the Issuer.
 
The Issuer represents, covenants and warrants that:


(a)      The Issuer is a public trust and public corporation of the State of
Louisiana.  Under the provisions of the Act, the Issuer is authorized to enter
into the transactions contemplated by this Agreement and the Indenture and to
carry out its obligations hereunder and thereunder.  The Issuer has been duly
authorized to execute and deliver this Agreement and the Indenture.


(b)      The Issuer covenants that it will not pledge the amounts derived from
this Agreement other than as contemplated by the Indenture.


Section 2.02     Representations, Covenants and Warranties of the Company.
 
The Company represents, covenants and warrants that:


(a)      The Company is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.  The Company is not in
violation of any provision of its Articles of Organization, has the power to
enter into this Agreement, and has duly authorized the execution and delivery of
this Agreement, and is qualified to do business and is in good standing under
the laws of the State of Louisiana.


(b)      The Company agrees that during the Term of Agreement it will maintain
its existence, will not dissolve or otherwise dispose of all or substantially
all of its assets and will not consolidate with or merge into another legal
entity or permit one or more other legal entities to consolidate with or merge
into it, without the prior written consent of the Credit Provider (during any
Credit Facility Period) and the Trustee (during any Interest Period that is not
a Credit Facility Period).


(c)      Neither the execution and delivery of this Agreement, the Remarketing
Agreement or the Credit Agreement, nor the consummation of the transactions
contemplated hereby and thereby, nor the fulfillment of or compliance with the
terms and conditions hereof or thereof conflicts with or results in a breach of
the terms, conditions, or provisions of any agreement or instrument to which the
Company is now a party or by which the Company is bound, or constitutes a
default under any of the foregoing, or results in the creation or imposition of
any lien, charge or encumbrance whatsoever upon any of the property or assets of
the Company under the terms of any such instrument or agreement.


(d)      There is no action, suit, proceeding, inquiry or investigation, at law
or in equity, before or by any court, public board or body, known to be pending
or threatened against or affecting the Company or any of its officers, nor to
the best knowledge of the Company is there any basis therefor, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or which would adversely affect, in
any way, the validity or enforceability of the Bonds, this Agreement, the Credit
Agreement, the Remarketing Agreement, or any agreement or instrument to which
the Company is a party, used or contemplated for use in the consummation of the
transactions contemplated hereby.


 
4

--------------------------------------------------------------------------------

 
(e)      The Project is of the type authorized and permitted by the Act, and its
estimated Cost is not less than $85,000,000.


(f)      The proceeds from the sale of the Bonds will be used only for payment
of Costs of the Project.


(g)      The Company will use due diligence to cause the Project to be operated
in accordance with the laws, rulings, regulations and ordinances of the State
and the departments, agencies and political subdivisions thereof.  The Company
has obtained or will obtain all requisite approvals of the State and of other
federal, state, regional and local governmental bodies for the acquisition,
construction, improving and equipping of the Project.


(h)      The Company will fully and faithfully perform all the duties and
obligations which the Issuer has covenanted and agreed in the Indenture to cause
the Company to perform and any duties and obligations which the Company is
required in the Indenture to perform.  The foregoing shall not apply to any duty
or undertaking of the Issuer which by its nature cannot be delegated or
assigned.


(i)      The Company does not “control” the Credit Provider, either directly or
indirectly through one or more controlled companies, within the meaning of
Section 2(a)(9) of the Investment Company Act of 1940.


(j)      The Company does not “control” the Confirming Bank (if any), either
directly or indirectly through one or more controlled companies, within the
meaning of Section 2(a)(9) of the Investment Company Act of 1940.


Section 2.03     Tax-Exempt Status of the Bonds.
 
The Company hereby represents, warrants and agrees that the Tax Regulatory
Agreement executed and delivered by the Company concurrently with the issuance
and delivery of the Bonds is true, accurate and complete in all material
respects as of the date on which executed and delivered.


Section 2.04     Notice of Determination of Taxability.
 
Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Issuer and the
Trustee.


Section 2.05     State Bond Commission Reporting Requirements.
 
The Company hereby covenants and agrees that it shall furnish to the Issuer and
Bond Counsel such information as is necessary to satisfy the reporting
requirements of L.S.A. R.S. 39:1405.4, as amended from time to time.  This
information shall be delivered to the Issuer and Bond Counsel not less than five
(5) Business Days prior to the date such information is required to be reported
to the Louisiana State Bond Commission.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III


 
ACQUISITION AND CONSTRUCTION
OF THE PROJECT;
ISSUANCE OF THE BONDS
 
Section 3.01     Agreement to Acquire, Construct, Improve and Equip the Project.
 
The Company agrees to make or cause to be made all contracts and do or cause to
be done all things necessary for the acquisition, construction, improving, and
equipping of the Project.  The Company further agrees that it will, or will
cause a related entity to, acquire, construct, improve, and equip the Project
with all reasonable dispatch and use its best efforts to cause acquisition,
construction, improving, equipping, and occupancy of the Project to be completed
by August 25, 2013, or as soon thereafter as may be practicable, delays caused
by force majeure as defined in Section 8.01 hereof only excepted; but if for any
reason such acquisition, construction, improving and equipping is not completed
by said date there shall be no resulting liability on the part of the Company
and no diminution in or postponement of the payments required in Section 4.02
hereof to be paid by the Company.


Section 3.02     Agreement to Issue the Bonds; Application of Bond Proceeds.
 
In order to provide funds for the payment of the Cost of the Project, the
Issuer, concurrently with the execution of this Agreement, will issue, sell, and
deliver the Bonds and deposit the net proceeds thereof with the Trustee in the
Project Fund.


Section 3.03     Disbursements from the Project Fund.
 
The Issuer has, in the Indenture, authorized and directed the Trustee to make
disbursements from the Project Fund to pay the Costs of the Project, or to
reimburse the Company for any Cost of the Project paid by the Company.  Except
with respect to payment of Issuance Costs on the date of issuance of the Bonds,
the Trustee shall not make any disbursement from the Project Fund until the
Company shall have provided the Trustee with a Requisition.


Section 3.04     Furnishing Documents to the Trustee.
 
The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.


Section 3.05     Establishment of Completion Date.
 
(a)      The Completion Date shall be evidenced to the Issuer and the Trustee by
a certificate signed by a Company Representative, as attached as Exhibit "C"
hereto stating that, except for amounts retained by the Trustee at the Company’s
direction to pay any Cost of the Project not then due and payable, (i)
construction of the Project has been completed and all costs of labor, services,
materials and supplies used in such construction have been paid, (ii) all
equipment for the Project has been installed, such equipment so installed is
suitable and sufficient for the operation of the Project, and all costs and
expenses incurred in the acquisition and installation of such equipment have
been paid, and (iii) all other facilities necessary in connection with the
Project have been acquired, constructed, improved, and equipped and all costs
and expenses incurred in connection therewith have been paid. Notwithstanding
the foregoing, such certificate shall state that it is given without prejudice
to any rights against third parties which exist at the date of such certificate
or which may subsequently come into being.  Forthwith upon completion of the
acquisition, con­struc­tion, improving, and equipping of the Project, the
Company agrees to cause such certificate to be furnished to the Issuer and the
Trustee.  Upon receipt of such certificate, the Trustee shall retain in the
Project Fund a sum equal to the amounts necessary for payment of the Costs of
the Project not then due and payable according to such certificate.  If any such
amounts so retained are not subsequently used, prior to any transfer of said
amounts to the General Account of the Bond Fund as provided below, the Trustee
shall give notice to the Company of the failure to apply said funds for payment
of the Costs of the Project.  Any amount not to be retained in the Project Fund
for payment of the Costs of the Project, and all amounts so retained but not
subsequently used, shall be transferred by the Trustee into the General Account
of the Bond Fund.


 
6

--------------------------------------------------------------------------------

 
(b)      If at least ninety-five percent (95%) of the Net Proceeds of the Bonds
have not been used to pay Qualified Project Costs, any amount (exclusive of
amounts retained by the Trustee in the Project Fund for payment of Costs of the
Project not then due and payable) remaining in the Project Fund shall be
transferred by the Trustee into the General Account of the Bond Fund and used by
the Trustee (a) to redeem, or to cause the redemption of, Bonds on the earliest
redemption date permitted by the Indenture without a premium, (b) to purchase
Bonds on the open market prior to such redemption date at prices not in excess
of one hundred percent (100%) of the principal amount of such Bonds, or (c) for
any other purpose provided that the Trustee is furnished with an opinion of Bond
Counsel to the effect that such use is lawful under the Act and will not require
that interest on the Bonds be included in gross income for federal income tax
purposes.  Until used for one or more of the foregoing purposes, such segregated
amount may be invested as permitted by the Indenture provided that prior to any
such investment the Trustee is provided with an opinion of Bond Counsel to the
effect that such investment will not require that interest on the Bonds be
included in gross income for federal income tax purposes.


Section 3.06     Company Required to Pay in Event Project Fund Insufficient.
 
In the event the moneys in the Project Fund available for payment of the Costs
of the Project should not be sufficient to pay the Costs of the Project in full,
the Company agrees to complete the Project or cause the Project to be completed
and to pay that portion of the Costs of the Project in excess of the moneys
available therefor in the Project Fund.  The Issuer does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the Project will be sufficient to pay all
of the Costs of the Project.  The Company agrees that if after exhaustion of the
moneys in the Project Fund, the Company should pay any portion of the Costs of
the Project pursuant to the provisions of this Section, the Company shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee or the
Owners of any of the Bonds, nor shall the Company be entitled to any diminution
of the amounts payable under Section 4.02 hereof.


Section 3.07                      Special Arbitrage Certifications.
 
The Company and the Issuer covenant not to cause or direct any moneys on deposit
in any fund or account to be used in a manner which would cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code,
and the Company certifies and covenants to and for the benefit of the Issuer and
the Owners of the Bonds that so long as there are any Bonds Outstanding, moneys
on deposit in any fund or account in connection with the Bonds, whether such
moneys were derived from the proceeds of the sale of the Bonds or from any other
sources, will not be used in a manner which will cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE IV
 


 


 
LOAN PROVISIONS; SUBSTITUTE
CREDIT FACILITY
 
Section 4.01     Loan of Proceeds.
 
The Issuer agrees, upon the terms and conditions contained in this Agreement and
the Indenture, to lend to the Company the proceeds received by the Issuer from
the sale of the Bonds.  Such proceeds shall be disbursed to or on behalf of the
Company as provided in Section 3.03 hereof.


Section 4.02     Amounts Payable.
 
(a)      The Company hereby covenants and agrees to repay the loan, as
follows:  on or before any Interest Payment Date for the Bonds or any other date
that any payment of interest, premium, if any, or principal or Purchase Price is
required to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture; provided, however, that the obligation of the Company to make any
payment hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by the Credit Provider to the Trustee under the
Credit Facility or by the Confirming Bank (if any) under the Confirming Letter
of Credit (if any).


It is understood and agreed that all payments payable by the Company under
subsection (a) of this Section 4.02 are assigned by the Issuer to the Trustee
for the benefit of the Owners of the Bonds.  The Company assents to such
assignment. The Issuer hereby directs the Company and the Company hereby agrees
to pay to the Trustee at the Principal Office of the Trustee all payments
payable by the Company pursuant to this subsection.
 
 
(b)
The Company will also pay:

 
 
(i)
the reasonable fees and expenses of the Issuer related to the issuance of the
Bonds, including, without limitation, the acceptance fee of the Issuer in the
amount of $43,099.25 payable on the date of issuance of the Bonds (provided,
such amount may be paid out of bond proceeds) and an annual administrative
payment payable directly to the Issuer on June 1 of each year in an annual
amount equal to 1/10th of 1% of the principal amount of all Bonds Outstanding on
January 2 of each year.  The administrative payments shall be used for purposes
of paying administrative and related costs of the Issuer, but shall not include
Trustee fees incurred by the Issuer,  and agrees that it will notify the Company
in writing prior to March 20th of each calendar year hereafter if it shall not
waive such administrative payments for such year; and

 
 
8

--------------------------------------------------------------------------------

 
 
(ii)
the reasonable fees and expenses of such accountants, consultants, attorneys and
other experts as may be engaged by the Issuer or the Trustee to prepare such
audits, financial statements or opinions or provide such other services as are
reasonably required under this Agreement, the Indenture or the Tax Regulatory
Agreement; and



 
(iii)
all taxes and assessments of any type or character charged to the Issuer or to
the Trustee affecting the amount available to the Issuer or the Trustee from
payments to be received hereunder or in any way arising due to the transactions
contemplated hereby (including taxes and assessments assessed or levied by any
public agency or governmental authority of whatever character having power to
levy taxes or assessments) but excluding any taxes based upon the capital and/or
income of the Trustee or any other person other than the Company; provided,
however, that the Company shall have the right to protest any such taxes or
assessments assessed or levied upon them and that the Company shall have the
right to withhold payment of any such taxes or assessments pending disposition
of any such protest or contest unless such withholding, protest or contest would
materially adversely affect the rights or interests of the Issuer or the
Trustee.



          The forgoing payments shall be billed to the Company by the Issuer or
the Trustee from time to time, together with (x) a statement executed by a duly
authorized officer or agent of the Issuer or the Trustee, as the case may be,
certifying that the amount billed has been incurred or paid by the Issuer or the
Trustee for one or more of the above items, and (y) a copy of the invoice or
statement for the amount so incurred or paid.  Amounts so billed shall be paid
by the Company within thirty (30) days after receipt of the bill by the Company
unless, in the case of expenditures described under clause (iii) above, the
Company is contesting such amounts in good faith.


(c)      The Company will also pay the reasonable fees and expenses of the
Trustee under the Indenture and all other amounts which may be payable to the
Trustee under Section 10.02 of the  Indenture, such amounts to be paid directly
to the Trustee for the Trustee’s own account as and when such amounts become due
and payable.


(d)      The Company covenants, for the benefit of the Owners of the Bonds, to
pay or cause to be paid, to the Trustee, such amounts as shall be necessary to
enable the Trustee to pay the Purchase Price of Bonds delivered to it for
purchase, all as more particularly described in Sections 4.01 and 4.02 of the
Indenture; provided, however, that the obligation of the Company to make any
such payment under this Section 4.02(d) shall be reduced by the amount of moneys
available for such payment described in Section 4.03(a) of the Indenture; and
provided, further, that the obligation of the Company to make any payment under
this subsection (d) shall be deemed to be satisfied and discharged to the extent
of the corresponding payment made by the Credit Provider under the Credit
Facility or by the Confirming Bank (if any) under the Confirming Letter of
Credit (if any).


 
9

--------------------------------------------------------------------------------

 
(e)      In the event the Company should fail to make any of the payments
required in this Section 4.02, the item or installment so in default shall
continue as an obligation of the Company until the amount in default shall have
been fully paid, and the Company agrees to pay the same with interest thereon,
to the extent permitted by law, from the date when such payment was due, at the
rate of interest borne by the Bonds.


Section 4.03     Obligations of Company Unconditional.
 
The obligations of the Company to make the payments required in Section 4.02 and
to perform and observe the other agreements contained herein shall be absolute
and unconditional and shall not be subject to any defense or any right of
setoff, counterclaim or recoupment arising out of any breach by the Issuer or
the Trustee of any obligation to the Company, whether hereunder or otherwise, or
out of any indebtedness or liability at any time owing to the Company by the
Issuer or the Trustee, and, until such time as the principal of, premium, if
any, and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the Indenture, the
Company (i) will not suspend or discontinue any payments provided for in
Section 4.02 hereof, (ii) will perform and observe all other agreements
contained in this Agreement and (iii) except as otherwise provided herein, will
not terminate the Term of Agreement for any cause, including, without limiting
the generality of the foregoing, failure of the Company to complete the
acquisition, construction, improving and equipping of the Project, the
occurrence of any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, destruction of or damage to
the Project, the taking by eminent domain of title to or temporary use of any or
all of the  Project, commercial frustration of purpose, any change in the tax or
other laws of the United States of America or of the State or any political
subdivision of either thereof or any failure of the Issuer or the Trustee to
perform and observe any agreement, whether express or implied, or any duty,
liability or obligation arising out of or connected with this Agreement. Nothing
contained in this Section shall be construed to release the Issuer from the
performance of any of the agreements on its part herein contained, and in the
event the Issuer or the Trustee should fail to perform any such agreement on its
part, the Company may institute such action against the Issuer or the Trustee as
the Company may deem necessary to compel performance so long as such action does
not abrogate the obligations of the Company contained in the first sentence of
this Section.


Section 4.04     Substitute Credit Facility.
 
(a)      Subject to the conditions set forth in this Section 4.04, the Company
may provide for the delivery to the Trustee of a Substitute Credit
Facility.  The Company shall furnish written notice to the Trustee, not less
than twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee
that the Company is exercising its option to provide for the delivery of a
Substitute Credit Facility to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Credit
Facility, which shall in any event be an Interest Payment Date that is not less
than two Business Days prior to the expiration date of the Credit Facility then
in effect with respect to the Bonds, and (c) instructing the Trustee to furnish
notice to the Bondholders regarding the Mandatory Purchase Date at least fifteen
days prior to the Mandatory Purchase Date, as more fully described in Section
4.01(b) of the Indenture and Exhibit “B” thereto.  Any Substitute Credit
Facility shall be delivered to the Trustee prior to such Mandatory Purchase Date
and shall be effective on and after such Mandatory Purchase Date. On or before
the date of such delivery of a Substitute Credit Facility to the Trustee, the
Company shall furnish to the Trustee (a) a written opinion of Bond Counsel
stating that the delivery of such Substitute Credit Facility will not adversely
affect the exclusion from gross income of interest on the Bonds for federal
income tax purposes; and (b) a written opinion of counsel to the Substitute
Credit Provider to the effect that the Substitute Credit Facility is a legal,
valid, binding and enforceable obligation of the Substitute Credit Provider in
accordance with its terms.


Section 4.05                      Substitute Confirming Letter of Credit.
 
Subject to the conditions set forth in this Section 4.05, the Company may
provide for the delivery to the Trustee of a Substitute Confirming Letter of
Credit.  The Company shall furnish written notice to the Trustee, not less than
twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee that
the Company is exercising its option to provide for the delivery of a Substitute
Confirming Letter of Credit to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Confirming
Letter of Credit, which shall in any event be an Interest Payment Date that is
not less than two Business Days prior to the expiration date of the Confirming
Letter of Credit then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(b) of the Indenture and Exhibit “B”
thereto.  Any Substitute Confirming Letter of Credit shall be delivered to the
Trustee prior to such Mandatory Purchase Date and shall be effective on and
after such Mandatory Purchase Date. On or before the date of such delivery of a
Substitute Confirming Letter of Credit to the Trustee, the Company shall furnish
to the Trustee (a) a written opinion of Bond Counsel stating that the delivery
of such Substitute Confirming Letter of Credit will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Confirming
Letter of Credit Provider to the effect that the Substitute Confirming Letter of
Credit is a legal, valid, binding and enforceable obligation of the Substitute
Confirming Letter of Credit Provider in accordance with its terms.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
PREPAYMENT AND REDEMPTION
 
Section 5.01     Prepayment and Redemption.
 
The Company shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed as set forth in the Indenture and in the Bonds.  The Company
hereby agrees that it shall prepay its obligations hereunder at the times and in
the amounts as necessary to accomplish the mandatory redemption of the Bonds as
set forth in the Indenture and in the Bonds.  The Issuer, at the request of the
Company, shall forthwith take all steps (other than the payment of the money
required for such redemption) necessary under the applicable redemption
provisions of the Indenture to effect redemption of all or part of the
Outstanding Bonds, as may be specified by the Company, on the date established
for such redemption.
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE VI
 
SPECIAL COVENANTS
 
Section 6.01     No Warranty of Condition or Suitability by Issuer.
 
THE ISSUER MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE PROJECT OR
THE CONDITION THEREOF, OR THAT THE PROJECT WILL BE SUITABLE FOR THE PURPOSES OR
NEEDS OF THE COMPANY.  THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, THAT THE COMPANY WILL HAVE QUIET AND PEACEFUL POSSESSION OF THE
PROJECT.  THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MERCHANTABILITY, CONDITION OR WORKMANSHIP OF ANY PART OF THE
PROJECT OR ITS SUITABILITY FOR THE COMPANY’S PURPOSES.


Section 6.02     Access to the Project.
 
The Company agrees that the Issuer, the Credit Provider, the Trustee and their
duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Project at all reasonable
times and on reasonable notice.  The Issuer, the Credit Provider, the Trustee
and their duly authorized agents shall also be permitted, at all reasonable
times, to examine the books and records of the Company with respect to the
Project.


Section 6.03     Further Assurances and Corrective Instruments.
 
The Issuer and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement.


Section 6.04     Issuer and Company Representatives.
 
Whenever under the provisions of this Agreement the approval of the Issuer or
the Company is required or the Issuer or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Issuer by an Issuer Representative and for the Company by a Company
Representative.  The Trustee shall be authorized to act on any such approval
or request.


Section 6.05     Financing Statements.
 
The Company agrees to execute and file or cause to be executed and filed any and
all financing statements or amendments thereof or continuation statements
necessary to perfect and continue the perfection of the security interests
granted in the Indenture.  The Company shall pay all costs of filing such
instruments. If the Company fails to file such statements, then the Trustee
shall make such filings.


 
12

--------------------------------------------------------------------------------

 
Section 6.06     Covenant to Provide Ongoing Disclosure.
 
The Company hereby covenants and agrees that, upon the exercise by the Company
of the Conversion Option to elect a Long Term Period, the Company shall enter
into a written undertaking for the benefit of the holders of the Bonds, as
required by Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12
under the Securities Exchange Act of 1934, as amended (17 CFR Part 240,
§240.15c2-12) (the “Rule”); provided, however, that the Company shall not be
obligated to enter into such written undertaking if the Company shall furnish to
the Trustee, prior to the exercise of the Conversion Option, an opinion of Bond
Counsel that, notwithstanding such election by the Company, the Rule is not
applicable to the Bonds.


Section 6.07     Notice of Control.
 
 The Company shall provide written notice to the Trustee and the Remarketing
Agent 30 days prior to the consummation of any transaction that would result in
the Company controlling the Credit Provider or the Confirming Bank or being
controlled by the Credit Provider or the Confirming Bank within the meaning of
Section 2(a)(9) of the Investment Company Act of 1940.


Section 6.08     Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period.
 
The Company acknowledges that the Bonds shall initially be rated only while the
Interest Period for the Bonds is a Daily Period, a Two-Day Period or a Weekly
Period.  Further, the Company acknowledges that in the event that it shall
select a Commercial Paper Period or Long Term Period as the Interest Period, it
shall be required to provide a Substitute Credit Facility or an amendment to the
Credit Facility in accordance with Section 2.07 of the Indenture.  The Company
covenants that, in the event that it shall select a Commercial Paper Period or
Long Term Period, it shall amend or cause the amendment of, and supplement or
cause the supplementation of, this Agreement and the Indenture, respectively,
such that the Bonds shall continue to be rated as investment grade by Moody’s,
Fitch or S&P.


Section 6.09     Environmental Matters.
 
The Company shall be solely responsible for, and shall indemnify and hold
harmless the Issuer and the Trustee from and against, any loss, damage, costs,
expense, or liability, directly or indirectly, arising out of or attributable to
the use, generation, storage, release, threatened release, discharge, disposal,
or presence of Hazardous Material on, under or about the Project, including
without limitation: (i) all foreseeable consequential damages; (ii) the cost of
any required or necessary repair, clean-up or detoxification of the Project, and
the preparation and implementation of any closure, remedial, or other required
plans; and (iii) all reasonable costs and expenses incurred by the Issuer and
the Trustee in connection with clauses (i) and (ii), including but not limited
to reasonable attorney’s fees.  The Company shall, at its expense, take all
necessary remedial action(s) in response to the presence of any Hazardous
Material on, under or about the Project.


The said release and indemnification covenants of the Company shall apply
equally to the officers and employees of the Issuer and to its Board of
Directors.


 
13

--------------------------------------------------------------------------------

 
ARTICLE VII

 
ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; REDEMPTION
 
Section 7.01     Assignment, Selling and Leasing.
 
This Agreement may be assigned and the Project may be sold or leased, as a whole
or in part, with the prior written consent of the Credit Provider and the
Trustee (provided, however, during the Credit Facility Period, the consent of
the Trustee shall not be required); provided, further, that no such assignment,
sale or lease shall, in the opinion of Bond Counsel, result in interest on any
of the Bonds becoming includable in gross income for federal income tax
purposes, or shall otherwise violate any provisions of the Act; provided
further, however, that no such assignment, sale or lease shall relieve the
Company of any of its obligations under this Agreement.


Section 7.02     Release and Indemnification Covenants.
 
(a)      The Company shall and hereby agrees to indemnify and save the Issuer
and the Trustee harmless against and from all expenses, damages and claims by or
on behalf of any person, firm, corporation or other legal entity arising from
the conduct or management of, or from any work or thing done on, the Project, or
any reason whatsoever in connection with the Project and/or the Bonds, including
without limitation, (i) any condition of the Project, (ii) any breach or default
on the part of the Company in the performance of any of its obligations under
this Agreement, (iii) any act or negligence of the Company or of any of its
agents, contractors, servants, employees or licensees or (iv) any act or
negligence of any assignee or lessee of the Company, or of any agents,
contractors, servants, employees or licensees of any assignee or lessee of the
Company.  The Company shall indemnify and save the Issuer and the Trustee
harmless from any such claim arising as aforesaid, or in connection with any
action or proceeding brought thereon, and upon notice from the Issuer or the
Trustee, the Company shall defend them or either of them in any such action or
proceeding.


(b)      Notwithstanding the fact that it is the intention of the parties hereto
that the Issuer shall not incur any pecuniary liability by reason of the terms
of this Agreement or the undertakings required of the Issuer hereunder, by
reason of the issuance of the Bonds, by reason of the execution of the Indenture
or by reason of the performance of any act requested of the Issuer by the
Company, including all claims, liabilities or losses arising in connection with
the violation of any statutes or regulation pertaining to the foregoing;
nevertheless, if the Issuer should incur any such pecuniary liability, then in
such event the Company shall indemnify and hold the Issuer harmless  against all
claims, demands or causes of action whatsoever, by or on behalf of any person,
firm or corporation or other legal entity arising out of the same or out of any
offering statement or lack of offering statement in connection with the sale or
resale of the Bonds and all costs and expenses incurred in connection with any
such claim or in connection with any action or proceeding brought thereon, and
upon notice from the Issuer, the Company shall defend the Issuer in any such
action or proceeding.  All references to the Issuer in this Section 7.02 shall
be deemed to include its trustees, directors, officers, employees, and agents.


 
14

--------------------------------------------------------------------------------

 
(c)           The provisions of this Section 7.02 shall survive the termination
of this Agreement and the redemption of the Bonds.


Section 7.03     Issuer to Grant Security Interest to Trustee.
 
The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer’s
right, title and interest in and to this Agreement, except for Reserved Rights.


Section 7.04     Indemnification of Trustee.
 
The Company shall and hereby agrees to indemnify the Trustee for, and hold the
Trustee harmless against, any loss, liability or expense (including the costs
and expenses of defending against any claim of liability) incurred without gross
negligence or willful misconduct by the Trustee and arising out of or in
connection with its acting as Trustee under the Indenture.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
DEFAULTS AND REMEDIES
 
Section 8.01     Defaults Defined.
 
The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:


(a)      Failure by the Company to pay any amount required to be paid under
Section 4.02(a) or (d) hereof.


(b)      Failure by the Company to observe and perform any covenant, condition
or agreement on its part to be observed or performed, other than as referred to
in Section 8.01(a) hereof, for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Issuer or the Trustee, unless the Issuer and the Trustee
shall agree in writing to an extension of such time prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, the Issuer and the Trustee will not unreasonably
withhold their consent to an extension of such time if corrective action is
instituted by the Company within the applicable period and diligently pursued
until such failure is corrected.


(c)      The dissolution or liquidation of the Company, except as authorized by
Section 2.02 hereof, or the voluntary initiation by the Company of any
proceeding under any federal or state law relating to bankruptcy, insolvency,
arrangement, reorganization, readjustment of debt or any other form of debtor
relief, or the initiation against the Company of any such proceeding which shall
remain undismissed for sixty (60) days, or failure by the Company to promptly
have discharged any execution, garnishment or attachment of such consequence as
would impair the ability of the Company to carry on its operations at the
Project, or assignment by the Company for the benefit of creditors, or the entry
by the Company into an agreement of composition with its creditors or the
failure generally by the Company to pay its debts as they become due.


(d)      The occurrence of a Default under the Indenture.


The provisions of subsection (b) of this Section are subject to the following
limitation:  if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Article IV hereof), the Company shall not be deemed in
Default during the continuance of such inability. The term “forcemajeure” as
used herein shall mean, without limitation, the following:  acts of God; strikes
or other industrial disturbances; acts of public enemies; orders or restraints
of any kind of the government of the United States of America or of the State or
of any of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company.  The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.02     Remedies on Default.
 
Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Issuer with the written consent of the
Trustee, may take one or any combination of the following remedial steps:


(a)      If the Trustee has declared the Bonds immediately due and payable
pursuant to Section 9.02 of the Indenture, by written notice to the Company,
declare an amount equal to all amounts then due and payable on the Bonds,
whether by acceleration of maturity (as provided in the Indenture) or otherwise,
to be immediately due and payable as liquidated damages under this Agreement and
not as a penalty, whereupon the same shall become immediately due and payable;


(b)      Have reasonable access to and inspect, examine and make copies of the
books and records and any and all accounts, data and income tax and other tax
returns of the Company during regular business hours of the Company if
reasonably necessary in the opinion of the Trustee; or


(c)      Take whatever action at law or in equity as may appear necessary or
desirable to collect the amounts then due and thereafter to become due, or to
enforce performance and observance of any obligation, agreement or covenant of
the Company under this Agreement.


Any amounts collected pursuant to action taken under this Section shall be paid
into the Bond Fund and applied in accordance with the provisions of the
Indenture.


Section 8.03     No Remedy Exclusive.
 
Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Issuer or the Trustee is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity.  No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Issuer or the Trustee to exercise any remedy reserved to it in
this Article, it shall not be necessary to give any notice, other than such
notice as may be required in this Article.  Such rights and remedies as are
given the Issuer hereunder shall also extend to the Trustee, and the Trustee and
the Owners of the Bonds, subject to the provisions of the Indenture, shall be
entitled to the benefit of all covenants and agreements herein contained.
 
Section 8.04     Agreement to Pay Attorneys’ Fees and Expenses.
 
In the event the Company should default under any of the provisions of this
Agreement and the Issuer should employ attorneys or incur other expenses for the
collection of payments required hereunder or the enforcement of performance or
observance of any obligation or agreement on the part of the Company herein
contained, the Company agrees that it will on demand therefor pay to the Issuer
the reasonable fee of such attorneys and such other expenses so incurred by the
Issuer.


Section 8.05     No Additional Waiver Implied by One Waiver.
 
In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.
 
 
17

--------------------------------------------------------------------------------

 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01     Term of Agreement.
 
This Agreement shall remain in full force and effect from the date hereof to and
including August 1, 2046, or until such time as all of the Bonds and the fees
and expenses of the Issuer and the Trustee and all amounts payable to the Credit
Provider under the Credit Agreement shall have been fully paid or provision made
for such payments, whichever is later; provided, however, that this Agreement
may be terminated prior to such date pursuant to Article V of this Agreement,
but in no event before all of the obligations and duties of the Company
hereunder have been fully performed, including, without limitation, the payments
of all costs and fees mandated hereunder.


Section 9.02     Notices.
 
All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered mail, postage prepaid, addressed as follows:


If to the Issuer:
Louisiana Public Facilities Authority
 
2237 South Acadian Thruway, Suite 650
 
Baton Rouge, Louisiana 70808
 
Attention: President and CEO
   
If to the Trustee:
U.S. Bank National Association
 
1349 West Peachtree, NW
 
Two Midtown Plaza, Suite 1050
 
Atlanta, Georgia 30309
 
Attention: Corporate Trust Department
 
Facsimile:  (404) 365-7946
   
If to the Company:
IMTT-Finco, LLC
 
321 St. Charles Ave.
 
New Orleans, Louisiana 70130
 
Attention:  John Siragusa
   
If to the Credit Provider:
SunTrust Bank
 
25 Park Place
 
Atlanta, Georgia 30302
 
Attention: David Edge
   
If to the Remarketing Agent:
SunTrust Robinson Humphrey, Inc.
 
3333 Peachtree Street, 11th Floor
 
Atlanta, Georgia  30326
 
Attention: Municipal Desk

 
 
18

--------------------------------------------------------------------------------

 
 
If to the Confirming Bank:
Federal Home Loan Bank of Atlanta
 
1475 Peachtree Street, N.E.
 
Atlanta, Georgia 30309
 
Attention: Advances Operations Manager
   
If to Fitch:
Fitch, Inc.
 
One State Street Plaza
 
New York, New York 10004
 
Attention: Structured Finance
   
If to Moody’s:
Moody’s Investors Service, Inc.
 
7 World Trade Center
 
250 Greenwich Street
 
New York, New York 10007
 
Attention:  Municipal Structured Finance Group
   
If to S&P:
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc.
 
55 Water Street, 42nd Floor
 
New York, New York 10041
 
Attention:  LOC Surveillance
 
Email:  nyloc@standardandpoors.com

 
A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Company shall also be given to the Trustee and
the Credit Provider.  The Issuer, the Company, the Trustee, the Credit Provider
and the Confirming Bank (including issuer of any Substitute Confirming Letter of
Credit), may, by written notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.


Section 9.03     Binding Effect.
 
This Agreement shall inure to the benefit of and shall be binding upon the
Issuer, the Company, the Credit Provider, the Confirming Bank, the Trustee, the
Owners of Bonds and their respective successors and assigns, subject, however,
to the limitations contained in Section 2.02(b) hereof.


Section 9.04     Severability.
 
In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


Section 9.05     Amounts Remaining in Funds.
 
Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions of the Indenture) and
the fees and expenses of the Trustee in accordance with the Indenture, shall
belong to and be paid to the Company by the Trustee.


 
19

--------------------------------------------------------------------------------

 
Section 9.06     Amendments, Changes and Modifications.
 
Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein expressly provided,
this Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the Trustee and, prior to the Credit
Facility Termination Date and payment of all amounts payable to the Credit
Provider under the Credit Agreement, the consent of the Credit Provider, in
accordance with the provisions of the Indenture.


Section 9.07     Execution in Counterparts.
 
This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.


Section 9.08     Applicable Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State.


Section 9.09     Captions.
 
The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.
 
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
executed in their respective corporate names and their respective corporate
seals to be hereunto affixed and attested by their duly authorized officers, all
as of the date first above written.


(SEAL)
 
LOUISIANA PUBLIC FACILITIES
AUTHORITY
                 
Attest:
 
By:
  /s/ Guy Campbell
   
Chairman
           
By:
  /s/ James W. Parks
   
Secretary-Treasurer
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

    IMTT-FINCO, LLC                       By: 
  /s/ Howard W. Streiffer
   
Name:         Howard W. Streiffer
   
Title:           Chief Banking Officer
                By:    /s/ John Siragusa    
Name:         John Siragusa
   
Title:           Senior Vice President-Chief Financial Officer-Treasurer

 
 
(Signature Page - Loan Agreement)
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


PROJECT DESCRIPTION




The Project consists of (i) expanding an existing bulk liquid products logistics
facility owned by an affiliate of the Company and located on the Mississippi
River at 11842 River Road, St. Rose (St. Charles Parish, Louisiana), and/or (ii)
expanding an existing bulk liquid products logistics facility leased by an
affiliate of the Company and located adjacent to the existing BASF plant on
Highway 3, Geismar (Ascension Parish, Louisiana).
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
REQUISITION NO. ____
Amount Requested:
 
Total Disbursements to Date:
 
1.           The Company requests a disbursement from the Project Fund in the
amount of $______________.
 
2.           The Company requests that funds be transferred to the account and
in the manner set forth in Attachment A.
 
3.           The Company hereby certifies that:
 
(a)           this disbursement is for expenditures that have been properly
incurred, are a proper charge against the Project Fund and have not been the
basis of any previous disbursement;
 
(b)           bills, invoices or statements of account for these expenditures
are on file with the Company;
 
(c)           the expenditures of the amount requested under this Requisition,
when added to all disbursements under previous Requisitions, will result in at
least ninety-five percent (95%) of the total of such disbursements, other than
disbursements for reasonable expenses incurred in connection with the issuance
of the Bonds, having been used to pay Qualified Project Costs; and
 
(d)           the expenditures of the amount requested under this Requisition,
when added to all disbursements under previous Requisitions, will result in no
more than two percent (2%) of the aggregate face amount of the Bonds being used
for payment of Issuance Costs.
 
4.           All capitalized terms herein shall have the meanings assigned to
them in the Loan Agreement dated as of August 1, 2010 between the Louisiana
Public Facilities Authority and the Company.
 
This _______ day of ___________, 20____.
 

 
IMTT-Finco, LLC
              By:      
 
   
Company Representative
       

 
 
2

--------------------------------------------------------------------------------

 
ATTACHMENT A
 
Funds are to be transferred by wire transfer to the account of IMTT-Finco, LLC,
as indicated below:


IMTT-Finco, LLC
321 St. Charles Avenue
New Orleans, LA  70130
Whitney National Bank
228 St. Charles Avenue
New Orleans, LA  70130
Account #  0714324841
ABA      065000171
 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT C


CERTIFICATE OF COMPLETION


Louisiana Public Facilities Authority
Baton Rouge, Louisiana


U.S. Bank National Association
1349 West Peachtree Street, Suite 1050
Two Midtown Plaza
Atlanta, Georgia 30309
Attention:  Corporate Trust Services


To the Addressees:


This certificate is delivered pursuant to Section 3.05 of the Loan Agreement
between Louisiana Public Facilities Authority Baton Rouge, Louisiana and
IMTT-Finco, LLC (the "Company"), dated as of August 1, 2010 (the "Loan
Agreement").  The undersigned hereby certifies that, except for amounts retained
by the Trustee at the Company's direction to pay any Cost of the Project not
then due and payable, (i) construction of the Project has been completed and all
costs of labor, services, materials and supplies used in such construction have
been paid, (ii) al other facilities necessary in connection with the Project
have been acquired, constructed, improved, and equipped and all costs and
expenses incurred in connection therewith have been paid.  Notwithstanding the
foregoing, this certificate is given without prejudice to any rights against
third parties which exist at the date of such certificate or which may
subsequently come into being.





   
IMTT-Finco, LLC
                     By: 
 
   
Name:         Howard W. Streiffer
   
Title:           Chief Banking Officer
              By:       
Name:         John Siragusa
   
Title:           Senior Vice President-Chief Financial Officer-Treasurer
      Dated:                                                                

 
 
 
 
 
4